

116 HR 8521 IH: Landowner Easement Rights Act
U.S. House of Representatives
2020-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8521IN THE HOUSE OF REPRESENTATIVESOctober 2, 2020Mr. Peterson (for himself and Mr. Armstrong) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide that the Secretary of the Interior may not enter into certain conservation easements with a term of more than 50 years, and for other purposes.1.Short titleThis Act may be cited as the Landowner Easement Rights Act.2.Limitation on conservation easement termsAfter the date of the enactment of this Act, the Secretary may not enter into a conservation easement with a term of more than 50 years.3.Renegotiation of conservation easementsAt the request of an owner of land that is subject to an eligible conservation easement, the Secretary shall—(1)not later the 6 months after the Secretary receives the request from the landowner, provide to the landowner—(A)a detailed map of the easement; and(B)notice of the current fair market value of the easement as determined by the Secretary; and(2)renegotiate the terms of the eligible conservation easement, including—(A)a term not longer than 50 years; and(B)payment by the Secretary to the landowner in an amount equal to the fair market value of the easement, as determined by the Secretary under paragraph (1)(B), minus the amount paid by the Secretary for the eligible conservation easement being renegotiated (adjusted for inflation); or(3)allow the landowner to buy back the eligible conservation easement or a portion of the eligible conservation easement at fair market value, as determined by the Secretary.4.Notice to landownersThe Secretary shall notify the owner of the land subject to that conservation easement of the owner’s right to submit a request under section 3—(1)not later than 3 months before the conservation easement becomes an eligible conservation easement described in section 5(2)(A); and(2)not later than 1 year before the conservation easement becomes an eligible conservation easement described in section 5(2)(B).5.DefinitionsIn this Act:(1)Conservation easementThe term conservation easement—(A)means a voluntary, legal agreement between a landowner and the Secretary that limits use of the land in order to protect its conservation values; and(B)does not include agreements—(i)with Indian Tribes; or for(ii)related to utilities.(2)Eligible conservation easementThe term eligible conservation easement means a conservation easement that—(A)has been in effect for longer than 50 years; or(B)was put into effect before 1977 without the creation of an official corresponding map. (3)SecretaryThe term Secretary means the Secretary of the Interior. 